Citation Nr: 1614801	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating greater than 40 percent for status post resection, left second rib, with limitation of motion, left shoulder (major).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, that denied the above claimed benefit.  

In February 2013, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in April 2014 at which time the issue captioned above was denied, and the raised issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded for additional development.

The Veteran appealed that denial of a disability rating greater than 40 percent for the service-connected status post resection of the left second rib, with limitation of motion of the left (major) shoulder to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand of the Board's April 2014 decision, to the extent that it denied an increased disability rating for the left second rib disability.  The Court granted the motion in May 2015 and remanded the Veteran's claim.  It is now returned to the Board.

The previously remanded issue of entitlement to a TDIU has not yet been re-certified to the Board and will not be addressed at this time.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2015 Joint Motion for Partial Remand, the parties, in pertinent part, agreed that in deciding the issue of an increased disability rating for the service-connected left second rib disability while also remanding the issue of entitlement to a TDIU for an additional VA examination of the Veteran, the Board's findings were potentially appeared conflicting, casting doubt on the completeness of the record regarding the effects of the Veteran's disability.  The parties also concluded that it was premature for the Board to decline extra-schedular consideration where the record was significantly incomplete in the relevant probative area of the issue of employability.

A review of the evidence of record reveals that in February 2016, the AOJ referred the Veteran's claim to the Director of Compensation Service for extra-schedular consideration under 38 CFR 3.321(b)(1) for a disability rating in excess of 40 percent for the status post resection of the left second rib with limitation of motion of the left shoulder; and for extra-schedular consideration under 38 CFR 4.16 (b) for entitlement to a TDIU.  The findings of the Director of Compensation Service as to the issues referred have not yet been associated with the Veteran's claims file.  As such, this matter must be remanded to the AOJ so that such findings may be obtained and associated with the claims file, and so that a Supplemental Statement of the Case may be issued re-adjudicating the issues on appeal.

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall obtain and associate with the Veteran's claims file the determination of the Director of Compensation Service as to whether the Veteran's disability warrants extra-schedular consideration under 38 CFR 3.321(b)(1) for a disability rating in excess of 40 percent for the status post resection of the left second rib with limitation of motion of the left shoulder; and extra-schedular consideration under 38 CFR 4.16 (b) for entitlement to a TDIU.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




